Citation Nr: 1016763	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-11 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and F.V.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2006 administrative decision of the 
VA Regional Office (RO) in Portland, Oregon.

In November 2008 the appellant testified before the 
undersigned Acting Veterans Law Judge in a videoconference 
hearing from the RO; a transcript of that hearing is of 
record.

The Board issued a decision in August 2009 denying the claim.  
The appellant thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2010, the Court issued an Order granting a Joint 
Motion of the Parties (Joint Motion) to vacate the Board's 
decision and to remand the case back to the Board for further 
development. 

The appeal is REMANDED to the RO for actions in compliance 
with the Court's Order.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Joint Motion found that the appeal can not be adjudicated 
until a medical opinion is obtained regarding whether the 
appellant was or was not insane at the time he committed the 
offenses resulting in his undesirable discharge from service.

VA regulations provide that an "insane" person is one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354.

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation. It was further indicated that 
a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity. VAOPGCPREC 20-97 (May 22, 1997).

The opinion provided guidance with regard to the phrases 
"interferes with the peace of society," "become 
antisocial," "accepted standards of the community" and 
"social customs of the community." In particular, the term 
"become antisocial" in 38 C.F.R. § 3.354(a) refers to the 
development of behavior that is hostile or harmful to others 
in a manner which deviates sharply from the social norm and 
which is not attributable to a personality disorder.  In 
order to be considered insane under the departure-from-
accepted-standards criteria of section 3.354(a), a person 
must both deviate from the accepted standards of the 
community to which he or she belongs by birth and education 
and be unable to adjust to the social customs of the 
community in which he or she resides.  Id.  The opinion also 
held that behavior generally attributable to a substance-
abuse disorder did not exemplify the severe deviation from 
the social norm or the gross nature of conduct generally 
considered to fall within the scope of the term insanity and 
therefore did not constitute insane behavior.  Id.

Generally, the predicate for insane behavior within the 
meaning of VA law and regulations is a persistent morbid 
condition of the mind characterized by a derangement of one 
or more of the mental faculties to the extent that the 
individual is unable to understand the nature, full import 
and consequences of his acts, such that he is a danger to 
himself or others.  In effect, he is rendered incapable of 
managing himself or his affairs, a concept akin to the level 
of incompetency generally supporting appointment of a 
guardian.  Id.  

The condition of insanity need only exist at the time of the 
commission of the offense leading to the person's discharge, 
and there is no requirement of a causal connection between 
the insanity and the misconduct.  Struck v. Brown, 9 Vet. 
App. 145 (1996).  However, there still must be competent 
evidence establishing the appellant was insane at the time of 
the offenses in question leading to an other-than-honorable 
discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

In light of the foregoing, the appellant's claims file must 
be reviewed by a VA psychiatric examiner for the purposes of 
obtaining an opinion as to whether or not the appellant was 
insane, as that term is applied in VA regulations (noted 
above), when he went absent without leave (AWOL) from 
December 16, 1966, to February 10, 1967; from August 12, 1967 
to September 8, 1967; and, from November 20, 1967 to December 
7, 1967.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Submit the file to a VA psychiatrist 
for review to determine whether the 
appellant was or was not insane, as 
defined by the criteria above, at the time 
he committed the offenses for which he was 
subsequently discharged from service.

The psychiatrist should review the claims 
file, and should especially review the 
complete copy of this REMAND and also the 
appellant's service personnel records and 
service treatment records.

Based review of the evidence, the 
psychiatrist should express an opinion as 
to whether it is at least as likely as not 
(50 percent or more probable) that the 
appellant was insane, as defined in the 
criteria above, at the time he committed 
the three AWOL offenses for which he was 
subsequently discharged from service.

The rationale for all opinions expressed 
should be provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, furnish to 
the appellant and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate action.
  
By this remand, the Board intimates no opinion as to the 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


